DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-30 of co-pending application No. 17/348600.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 5, 15 and 25 objected to because of the following informalities:  
Claim 5 line 9 recites “perform navigation ar localization operations”, but it should read “perform navigation or localization operations”. The same rational applies to claims 15 and 25. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 13-17, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 8 recites “perform navigation or localization operations” while claim 1 line 11 recites “performing navigation or localization operations”. It is unclear to the examiner if the navigation or localization operations in claim 3 refers to the same navigation or localization operations of claim 1. The examiner recommends changing claim 3 to “perform the navigation or the localization operations”. Appropriate correction is required. The same rational applies to claims 6, 7, 13, 16, 17, 23, 26, and 27.
Claim 5 line 7 recites “download updated geomagnetic map data” while line 6 recites “to update geomagnetic map data”. It is unclear to the examiner if the updated geomagnetic map data that is downloaded refers to the same geomagnetic map data as recited in line 6. The examiner recommends changing line 7 to “download the updated geomagnetic map data”. Appropriate correction is required. The same rational applies to claims 15 and 25.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 11, and 21, the claims recite “determining an operational mode for the magnetic navigation device based on the GNSS signal status and the network connection status; determining whether to transmit the magnetic measurements to a server or store the magnetic measurements locally on the magnetic navigation device based on the operational mode”.  Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, regarding claim 1, 11, and 21, the limitation “determining an operational mode for the magnetic navigation device based on the GNSS signal status and the network connection status” in the context of the claim encompasses the user judging a mode based on an accessed 
Regarding claims 2, 12, and 22, the limitation, “wherein the operational mode is: regular mode; GNSS-denied mode; network-denied mode; or blind mode” only further defines what the operation mode is, which does not change the reasoning behind the mental process of claim 1. Therefore, claim 2 is also a mental process.
Regarding claims 3, 13, and 23, the limitation “the operational mode for the magnetic navigation device is regular mode when the magnetic navigation device has a reliable GNSS signal and reliable network connectivity” is further defining the operation mode being a regular mode, which is still deemed a mental process with regards to claim 1.
Regarding Claims 5, 15, and 25, the limitation “the operational mode for the magnetic navigation device is GNSS-denied mode when the magnetic navigation device has an unreliable GNSS signal and reliable network connectivity;” is further defining the operation mode being a GNSS-denied mode, which is still deemed a mental process with regards to claim 1.
Regarding claims 6, 16, and 26, the limitation “the operational mode for the magnetic navigation device is network-denied mode when the magnetic navigation device has a reliable 
Regarding claims 7, 17, and 27, the limitation “the operational mode for the magnetic navigation device is blind mode when the magnetic navigation device has an unreliable GNSS signal and unreliable network connectivity;” is further defining the operation mode being a blind mode, which is still deemed a mental process with regards to claim 1.
Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claims recite an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 11, and 21 recite “collecting, by a magnetic navigation device, magnetic measurements of a particular geographical region in accordance with a position and trajectory of the magnetic navigation device; accessing a global navigation satellite system (GNSS) signal status and a network connection status on the magnetic navigation device”. These limitations are insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 11, and 21 recite “performing navigation or localization operations using the operational mode.” This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims 3, 5, 6, 7, 13, 15, 16, 17, 23, 25, and 27 recite “transmitting to a server”, “downloading map data from the server to the device”, “performing navigation or localization operations”, and “storing the magnetic measurements to a memory of the magnetic navigation device”. These limitations are insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to Claims 1, 11, and 21, the step of “collecting, by a magnetic navigation device, magnetic measurements of a particular geographical region in accordance with a position and trajectory of the magnetic navigation device; and accessing a global navigation satellite system (GNSS) signal status and a network connection status on the magnetic navigation device” is taught in the primary prior art reference XIYUAN CHEN CN101867868A, see Page 2, lines 2-3, lines 31-36. Furthermore, the step of collecting and accessing data is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible. Furthermore, the step of “performing navigation or localization operations using the operational mode” is taught in the primary prior art reference XIYUAN CHEN CN101867868A, Page 2, lines 12-14. The step of performing navigation or localization operations is a well-understood, routine, and conventional activity in the field. For these reasons, there is no claims 3, 5, 6, 7, 13, 15, 16, 17, 23, 25, and 27, the steps of “downloading map data”, “storing data”, “transmitting data”, and “performing navigation or localization operations” are well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 18-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over XIYUAN CHEN CN101867868A (henceforth Chen) in view of Kim Dae Young KR20180072914A (henceforth Young)

Regarding claims 1, 11, and 21,
Chen discloses:
A method comprising: collecting, by a magnetic navigation device, magnetic measurements of a particular geographical region in accordance with a position and trajectory of the magnetic navigation device; (See Page 2, lines 31-36, “Geomagnetic field acquisition unit, used to collect the geomagnetic intensity of the carrier's location along the three directions of east-north-sky; Global geomagnetic database. The database contains geomagnetic information at any latitude and longitude in the world. The geomagnetic compass navigation module determines the carrier's heading based on the geomagnetic field intensity data collected by the geomagnetic acquisition unit, the latitude and longitude of the carrier, and the global geomagnetic database.”)
accessing a global navigation satellite system (GNSS) signal status and a network connection status on the magnetic navigation device; (See Page 2, lines 2-3, “A GPS navigation module, configured to receive a GPS signal and analyze the GPS signal to generate GPS navigation data;” and Page 2, lines 5-6, “The CDMA mobile phone network navigation module performs positioning based on the arrival time difference (TDOA) of the CDMA mobile phone network pilot signal;” The signal status of the satellite system (i.e. GPS) and the network connection status of the device is accessed.)
 determining an operational mode for the magnetic navigation device based on the GNSS signal status and the network connection status; 
according to the signal strength of the GPS navigation module and the CDMA mobile phone network navigation module.”)
and performing navigation or localization operations using the operational mode.
(See Page 2, lines 12-14 “perform combined navigation and positioning through federal Kalman filtering according to the signal strength of the GPS navigation module and the CDMA mobile phone network navigation module.)

Chen does not specifically state determining whether to transmit the magnetic measurements to a server or store the magnetic measurements locally on the magnetic navigation device based on the operational mode; 
However, Young teaches:
determining whether to transmit the magnetic measurements to a server or store the magnetic measurements locally on the magnetic navigation device based on the operational mode; 
(See Para. 0052, “In a situation where the VRS-GPS location information is normally received, the geomagnetic sensor and the acceleration sensor can be stored in the database as simple background information, but are not activated. When the SNR ratio of the GPS signal increases, and the reliability of the position information by the GPS signal is not reliable, the measured values of the geomagnetic sensor and the acceleration sensor are activated.” A determination is made on whether to store 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Young to include determining whether to transmit the magnetic measurements to a server or store the magnetic measurements locally on the magnetic navigation device based on the operational mode to maintain consistency of location information in urban areas and building (Para. 0002, Young).

	Regarding claims 2, 12, and 22,
	Chen discloses:
wherein the operational mode is: regular mode; GNSS-denied mode; network-denied mode; or blind mode
(See Page 4, lines 3-24)

Regarding claims 8, 18, and 28,
Chen discloses:
wherein the magnetic navigation device comprises: a processing system; (Page 6, line 12, “processing GPS signals,”)
 a magnetic sensor system; 
 a global navigation satellite system (GNSS) receiver; (See Page 2, lines 2-3, “A GPS navigation module, configured to receive a GPS signal”)
an inertial navigation system (INS); (See Page 2, line 4, “MINS inertial navigation module for collecting inertial navigation data;”)
a wireless module; (See Page 2, lines 2-3, “A GPS navigation module, configured to receive a GPS signal”. Receiving a GPS signal is done wirelessly.)
 and a memory operable to store a magnetic navigation application, geomagnetic map information, and user interface (UI) map information.
(See Page 5, lines 23-25, “Satellite navigation data, CDMA mobile phone network positioning data, and geomagnetic compass azimuth data are used for combined navigation, and navigation prompts are given to users through a display module,”)

Regarding claims 9, 19, and 29,
Chen discloses:
wherein the magnetic navigation device is a mobile phone, an automotive navigation system, a marine navigation system, or an aerial navigation system.
(See Page 1, lines 30-33, “To solve this problem, the specific location can be determined through the CDMA mobile phone network navigation system and inertial navigation system. For example, when a car enters an indoor parking lot from a GPS signal area, it enters a GPS signal blind area due to the blockage of the building.”)


Chen does not specifically state wherein the server is a mapping server or a regional server. However, Young teaches:
wherein the server is a mapping server or a regional server
(See Para. 0033, “As shown in FIG. 1A, the land surface radar surveying system according to the present invention includes a VRS (Virtual Reference Station) surveying system 300 and a first mobile device 400 for receiving VRS correction data,” and Para. 0036, “VRS-GPS system provides precise location information compared to general GPS location information system.” And Para.0038, “a mobile device receiving a correction signal from the VRS server.” The server is a mapping server since it provides precise location information.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Young to include the server is a mapping server or a regional server since it provides more precise location information compared to general GPS location information systems. (Para. 0036, Young). Furthermore, in Para. 0037 of Young, “Unlike RTK surveying system, it does not require a separate base installation and can be serviced anywhere in the service network. Therefore, there is an advantage of saving the working time and the working personnel.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HSU et al. US20170299724A1 discloses enhancing performance at a device that implements a stand-alone global navigation satellite system (GNSS) receiver. A GNSS-enabled mobile device may obtain positioning data from one or more non-satellite sources and determine satellite signal quality in a surrounding environment. As such, in response to determining that the environment surrounding the GNSS-enabled mobile device is a weak satellite signal environment, the GNSS-enabled mobile device may trigger a process to provide the positioning data obtained from the one or more non-satellite sources to the device that implements the stand-alone GNSS receiver such that performance at the device that implements the stand-alone GNSS receiver may be enhanced in poor satellite signal environments. (Para. 0007).
Haverinen US20160202064A1 discloses acquiring information indicating a measured magnetic field vector and information relating to an uncertainty measure of the measured magnetic field vector in at least one known location inside the building, wherein the indicated magnetic field vector represents magnitude and direction of the earth's magnetic field affected by the local structures of the building, and to generate the indoor magnetic field map for at least part of the building on the basis of at least the acquired information and the floor plan. (Abstract)
Ribeiro et al. US20170089706A1 discloses examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). Various 
Berkovich et al. US20200103477A1 discloses a method for generating a magnetic fingerprint map. Information representing orientation and position of each portable device is obtained along with magnetic field measurements that are correlated with positions determined from the information. Uncertainties associated with the magnetic field measurements are estimated and the magnetic field measurements and associated uncertainties are converted from a device frame to a unified fingerprint frame using the orientations determined from the information. Parameters of a probability distribution function for magnetic field measurements and contaminating measurements are mitigated at each determined position based at least in part on the converted magnetic field measurements and associated uncertainties. Correspondingly, the magnetic fingerprint map is generated from the determined parameters of the probability distribution functions. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669